MORROW, P. J.
The transportation of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year.
The indictment was attacked upon the ground that the term “did then and there unlawfully transport intoxicating liquor” was insufficient, in failing to state any particulars with reference to the manner and place of transportation. The action of the court in overruling the motion to quash is not deemed erroneous. A plea of guilty was entered. The evidence heard is not brought up for review. Complaint is made of no matters other than that mentioned.
The judgment is affirmed.